PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/042,236
Filing Date: 23 Jul 2018
Appellant(s): Ciena Corporation



__________________
Lawrence A. Baratta Jr
Reg No. 59,553
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/04/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s Arguments:
The Appellant argues in pages 6 – 10 of the appeal that the combination of the Ghandi and Ali references does not teach, disclose or suggest “responsive to the preemption message, identifying, at the one or more additional intermediate nodes, excluded interfaces thereof based on the preemption message and marking the excluded interfaces thereof indicating that a PATH ERROR message for the excluded interfaces has already been sent to prevent generation and transmission of another preemption message for the preempted lower priority LSP at the one or more additional intermediate nodes”.

Examiner’s Response:
Examiner respectfully disagrees with these arguments as Ghandi discloses in [0058] that when a node selects a path for soft-preemption, a PATH ERROR Generation Unit generates a message that notifies all upstream nodes on the preempted path that the path is soft-preempted, where the message may only be sent to the nearest upstream node and forwarded upstream one hop at a time until the error message reaches the head end and in [0059] Ghandi disclose that the PATH ERROR Generation Unit is configured to cause sharing the information regarding which paths have already been soft-preempted by one node with all other upstream nodes along the same preempted path.  
Ali is directed to a technique for gracefully shutting down resources on an intermediate node in a manner that minimizes network disruption (see Ali Col 3, ln 47 – 50) and Ali discloses in Col 2, ln 27 – 32 that a resource refers to entities associated with an intermediate node, where the entities may include the intermediate node itself, an interface (e.g., a port) on the intermediate node and a protocol running on the intermediate node.
In addition, the Appellant acknowledges in the appeal brief that Col. 13, lines 9-12 of Ali discloses in response to acquiring a message containing this error code, (which may be a PATHERROR message or other advertisement), the immediate upstream node marks the component link as being gracefully shutdown and blocks it from being selected for future connections. 
Appellant acknowledges FIG. 9 is a flow chart illustrating a sequence of steps that may be used to gracefully shutdown a resource associated with one or more connections in accordance with the inventive technique. The sequence begins at Step 905 and proceeds to Step 920 where resource’s Status is changed to indicate it is being gracefully shutdown, in a manner as described above. At Step 930, the node hosting the resource issues a notification to the head-end node of each connection that utilizes the resource that the resource is being gracefully shutdown. This notification may be, e.g., a PATHERROR message 800 or an advertisement message 700 containing information that indicates a resource is being shutdown and identifies the resource being shutdown, as described above. (Col. 13, lines 25-37). 
At Step 940, the head-end node of each connection affected by the shutdown of the resource acquires the notification and establishes an alternative connection that does not utilize the resource to the tail-end node. In addition, the node containing the resource being gracefully shutdown rejects requests to establish new connections using the resource in the form of e.g., a PATHERR message containing an appropriate cause code that is transferred to the head-end node attempting to establish the connection. This ensures that new connections are not established through the resource while the resource is being gracefully shutdown. (Col. 13, lines 49-59). 
By rejecting requests to establish new connections using the resource, the intermediate node effectively prevents the resource from being further utilized and therefore by default also prevents the generation of another preemption message as connections to the resource will not be allowed while the resource is marked as gracefully shutdown.
Thus, the combined teachings of Ghandi and Ali reasonably teach, disclose and suggest “responsive to the preemption message, identifying, at the one or more additional intermediate nodes, excluded interfaces thereof based on the preemption message and marking the excluded interfaces thereof indicating that a PATH ERROR message for the excluded interfaces has already been sent to prevent generation and transmission of another preemption message for the preempted lower priority LSP at the one or more additional intermediate nodes”.

Appellant’s Arguments:
The Appellant argues in pages 10 – 12 of the appeal that that the only suggestion for marking the excluded interfaces thereof indicating that a PATH ERROR message for the excluded interfaces has already been sent to prevent generation and transmission of another preemption message for the preempted lower priority LSP at the one or more additional intermediate nodes responsive to the preemption message is in Appellant’s disclosure.

Examiner’s Response:
Examiner respectfully disagrees with these arguments as Ghandi discloses in [0058] that when a node selects a path for soft-preemption, a PATH ERROR Generation Unit generates a message that notifies all upstream nodes on the preempted path that the path is soft-preempted, where the message may only be sent to the nearest upstream node and forwarded upstream one hop at a time until the error message reaches the head end and in [0059] Ghandi disclose that the PATH ERROR Generation Unit is configured to cause sharing the information regarding which paths have already been soft-preempted by one node with all other upstream nodes along the same preempted path.  
Ali Col. 13, lines 9 - 12 of Ali discloses in response to acquiring a message containing this error code, (which may be a PATHERROR message or other advertisement), the immediate upstream node marks the component link as being gracefully shutdown and blocks it from being selected for future connections. 
By rejecting requests to establish new connections using the resource, the intermediate node effectively prevents the resource from being utilized and therefore also by default prevents the generation of another preemption message as connections to the resource will not be allowed while the resource is marked as gracefully shutdown.
Thus the combination of Ghandi and Ali reasonably teaches, suggests and discloses marking the excluded interfaces thereof indicating that a PATH ERROR message for the excluded interfaces has already been sent to prevent generation and transmission of another preemption message for the preempted lower priority LSP at the one or more additional intermediate nodes responsive to the preemption message.
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        

Conferees:
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415                                                                                                                                                                                                        
                                                                                                                                                                                                     {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.